Citation Nr: 1224292	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  08-30 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus due to herbicide exposure


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from September 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for diabetes mellitus.  


FINDINGS OF FACT

1. The Veteran did not serve in the Republic of Vietnam during the Vietnam era; rather he served in Korea, from February 1968 to May 1969, and his unit was stationed at Camp Casey, which was 11 miles from the demilitarized zone (DMZ) in Korea. 

2. The Veteran did not serve in the DMZ of Korea during the period from April 1, 1968, and August 31, 1971; thus; there is no presumption that he was exposure to herbicides while serving on active duty. 

3. The preponderance of the evidence shows that the Veteran's diabetes mellitus did not manifest in service, or until many years thereafter, and is not related to service or to an incident of service origin. 


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active duty service, nor may the disorder be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2005, that fully addressed the notice elements, and was sent prior to the initial RO decision.  The letter informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  The Board observes that the Veteran has not been provided notice of how disability ratings and effective dates are determined.  Dingess v. Nicholson, supra.  However, because the service connection claim in question is being denied, such matters are moot.  Moreover, the Veteran has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki v. Sanders, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim, and has obtained all identified and available post-service treatment records for the Veteran.  With regard to service treatment records (STRs), the Board notes that the RO has requested his service records and was notified that such records were mailed, but were apparently never received.  Further, in February 2006, the RO made a finding of unavailability of STRs, and the Veteran was advised of same.  In a Report of Contact, dated in February 2006, the RO noted a phone call was made to the Veteran to advise him that the RO was not able to find a copy of his STRs.  The Veteran indicated to the RO that he knew this and did not have a copy himself.  

In situations where STRs are unavailable, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  In this case, as explained below, the Veteran's report of being exposed to herbicides in service has not been accepted, and the claim is being denied because his reported exposure to herbicides has not been confirmed.  The Board also notes that there is no indication that the Veteran's herbicide exposure would be noted in his STRs, nor has he alleged that his diabetes mellitus had an onset during service.  

Further, with regard to the duty to assist, the Board notes that the Veteran was not scheduled for a VA examination to determine whether his diabetes mellitus is related to service, to include the Veteran's reported herbicide exposure in service.  Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third part could be satisfied by competent evidence showing post- service treatment for a condition or other possible association with military service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim for service connection for diabetes mellitus, there is competent medical evidence of a current disability.  There is, however, no competent evidence of record (other than the Veteran's lay assertions) showing that his diabetes mellitus is due to his claimed exposure to Agent Orange in service. The Veteran was not afforded a VA examination to address his claim, and the Board finds insufficient evidence of exposure to Agent Orange in service, upon which a VA examiner's opinion could be based to establish an etiology related to service to support this claim.  Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

The Veteran's DA Form 20 shows that he was stationed in Korea from February 1968 through May 1969.  During his time in Korea, he was assigned to Battery B, 2nd Battalion (HAWK), 71st Artillery.  His military occupational specialty during his time in Korea was initially listed as "Msl Lnchr Crmn" and then as "HAWK Msl Crwmn", both of which were crossed out, and then was listed as "Lnchr Crwmn" (Launcher Crewman).  

On the Veteran's DD Form 214, it was noted that his last unit of assignment and major commanded was "B BTRY 2/71 ARTY" and "EIGHTH ARMY".  His MOS was listed as "HAWK MSL CRWMN".  It was noted that he had one year and two months of service in the USARPAC.

STRs appear to show that the Veteran was stationed with, or at least treated at, the same location at Camp Casey as the Headquarters of the 7th Infantry Division.  

Private treatment records show that in February 2001, the Veteran indicated he did not want to be on any diabetes medicine.  He continued to have elevated glucose levels, and thereafter, in 2004, a diagnosis of diabetes mellitus was noted.  

Of record are two maps of South Korea, printed from the internet, which show the location of the DMZ, as well as the location of Camp Casey (where the Veteran was stationed).   

In his formal claim (VA Form 21-526) received in January 2005, the Veteran indicated that he was with the 2/71st Artillery, stationed at Camp Casey, in Korea, in 1968 and 1969.  He indicated that this was the same place that the 3rd Brigade of the 7th Infantry Division was located.  He requested that his claim for diabetes due to Agent Orange exposure in Korea be considered.  

In a statement received in April 2005, the Veteran reported he was aware of some chemicals that were sprayed and used to kill the undergrowth in the area.  He reported he had no idea what it was, though he thought it was "something like roundup".  He reported he had no pictures and no witnesses because he thought this was  nothing different or unusual.  He claimed he found out that it was Agent Orange when he was at the VA, and was told since he was diabetic he should get on the Agent Orange registry.  

In an initial response from the National Personnel Record Center (NPRC), received in July 2005, they indicated that there was no records of exposure to herbicide for the Veteran.

Of record, as of February 2006, are copies of two maps of Korea, showing the proximity of Camp Casey to the DMZ.

In a memorandum dated in February 2006, the RO made a finding of unavailability of service treatment records (STRs).  

In a Report of Contact, dated in February 2006, the RO noted a phone call was made to the Veteran to advise him that they were not able to find a copy of his STRs.  The Veteran indicated he knew this and did not have a copy himself.  

In a letter dated in June 2006, the RO requested verification from the U. S. Army and Joint Services Records Research Center (JSRRC) as to the location of the Veteran's unit, as well as any exposure to herbicides for his unit, Battery B, 2nd Battalion, 71st Artillery, for the period from April 1, 1968 through May 26, 1969.  The RO noted that the Veteran was assigned to Battery B, 2nd Battalion, 71st Artillery, from February 27, 1968 through May 16, 1969, and that the Veteran's service records confirm that his unit was stationed at Camp Casey, Korea, with the 7th Infantry Division, Eighth Army. 

Received in August 2006 from the U.S. Armed Services Center for Research of Unit Records (USASCRUR),(now the U.S. Army and Joint Services Records Research Center (JSRRC)), was a response indicating that they had reviewed the 1969 unit history submitted by the 2nd Battalion, 71st Artillery which verifies that Battery B was located at Camp Casey, Korea, which was located 11 miles from the DMZ (Demilitarized Zone).  Further, USASCRUR indicated that according to military records, herbicides were used in Korea between 1967 and 1969, and the documentation stated that chemical herbicides were used along the southern boundary of the DMZ during 1967 - 1969, by the Republic of Korean Armed Forces as a part of counter-infiltration operations.  It was noted that herbicides were applied using hand sprayers and M8A2 trailer mounted decontamination apparatus, and that although the Republic of Korea Armed Forces personnel were advised in the use of herbicides by the U.S. Army non-commissioned officers, no U.S. personnel were known to have been actually involved in their application.  USASCRUR indicated that the records stated that Agent Orange was used from April to August 1968.  

In January 2007, the RO sought further verification from the JSRRC as to whether the Veteran's until went to/served along the DMZ.  The record reflects that the RO both called and emailed the JSRRC.  In an email dated in January 2007, the RO asked whether the Veteran's unit, Battery B, 2nd Battalion, 71st Artillery, ever served "along the DMZ" during the presumptive periods concerning herbicide use on the DMZ.  The RO noted that the JSRRC had stated, in a prior response, that Battery B was located at Camp Casey, but never confirmed or denied whether this unit served along the DMZ.  The RO requested whether there was anything else in the unit histories that would indicate service along or near the DMZ.  

Received in February 2007 was an email response from the JSRRC, indicating they could not confirm or deny whether the Veteran's unit served along the DMZ, and that the JSRRC could only provide the RO with the information available in the unit's history, which they had already provided.

In June 2008, the Veteran testified at a hearing at the RO before a local hearing officer.  He testified that he was with a portable Hawk Missile unit that was "mostly stationary" when they were on top of the mountain.  His representative described an incident in service at Camp Casey, when the Veteran's unit was put on alert and went to their bunkers and the North Koreans came through their perimeter fence.  The Veteran's representative reported that the next morning, the helicopters came in and they repaired the fence and sprayed the whole area with defoliant, and also sprayed around the mountaintop whether they had the missile.  The Veteran testified that it looked like the top of the mountain had been cut off, and they just set the equipment on top.  The Veteran's representative indicated they "they routinely sprayed around", and that "wherever he moved his . . . portable missile site, they would spray and, and (sic) kill the vegetation all around . . . their perimeter and around the missile site".  The Veteran further testified that where his unit stayed was on the compound with the 7th Infantry Division that was 11 miles from the DMZ, but that when they left there and went to work, he had no idea how many miles that was from the DMZ.  He testified they were in a mobile unit, but did not move that much, and they had an attack site that they moved out for practice and that was about it.  He indicated that they were mainly stationed at Camp Casey.  

In his substantive appeal (VA Form 9) received in October 2008, the Veteran indicated he was in several areas of (South) Korea, in the north, next to the DMZ, but did not know exactly how many miles from the DMZ.  He indicated he was also in the south of Korea.  

III. Analysis

The Veteran is seeking to establish service connection for his diabetes mellitus, on a presumptive basis, due to his alleged exposure to herbicides in Korea.  

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Certain chronic diseases, such as diabetes mellitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When a veteran develops a disorder listed in 38 C.F.R. § 3.309(e), which have been shown to be caused by exposure to Agent Orange, to a degree of 10 percent or more within the specified period, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Diseases to which the presumption applies include Type 2 diabetes (also known as Type II diabetes mellitus).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The above-listed disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii).  

Effective February 24, 2011, VA amended its regulations (38 C.F.R. § 3.307 ) to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iv).  This amendment was to apply to all applications for benefits received by VA on or after February 24, 2011 and to all applications for benefits pending before VA on February 24, 2011.  VA believed it was reasonable and consistent with the intent of Congress to concede exposure for veterans who served in or near the Korean DMZ after herbicide application ceased, because of the potential for exposure to residuals of herbicides applied in that area.  See 149 Cong. Rec. H11705 -01 (2003) 

A list of service units that have been recognized by the Department of Defense (DOD) as having served in areas along the Korean demilitarized zone (DMZ) may be found in VA's M21-1MR at part IV, subpart ii, chapter 2, § C.10.p.  These units include various battalions of the Combat Brigade of the 2nd Infantry Division and 3rd Brigade of the 7th Infantry Division, which are divisions of the Eighth U.S. Army.  Exposure to herbicides is conceded for veterans who allege service along the DMZ in Korea and were assigned to certain units between April 1968 and July 1969.  VA is in the process of revising M21-1MR to add at least one additional unit (2nd Military Police Company of the 2nd Infantry Division), as well as to extend the dates of potential herbicide exposure along the DMZ from April 1, 1968 to August 31, 1971, in accordance with the amendment cited above. 

The Veteran is seeking to establish service connection for his diabetes mellitus, on a presumptive basis, due to his alleged exposure to herbicides while stationed at Camp Casey, in Korea, from February 1968 to May 1969.  He essentially contends that herbicides were sprayed in the area around the perimeter fence of Camp Casey, where he was stationed; that he was assigned to a portable Hawk missile unit; and that herbicides were sprayed routinely around their portable missile site.   

A review of the competent evidence of record, which includes numerous private treatment records dated from 2001 through 2006, shows that diabetes mellitus was diagnosed in 2004; thus, he has a current disability.  Hickson v. West, supra.  

In reviewing the record, the Board notes that the Veteran served in Korea from February 1968 through May 1969.  This is within the April 1968 to July 1969 time frame during which the DOD has confirmed that specific units of the 2nd and 7th Infantry Divisions, as well as supporting field artillery, signal, and engineer troops, were exposed to Agent Orange while serving along the DMZ in Korea. 

The Veteran's military personnel records indicate that he was not a member of the 2nd or 7th Infantry Divisions.  Review of his records indicates that the Veteran was a member of Battery B, 2nd Battalion (HAWK), 71st Artillery, and his military occupational specialty was listed as HAWK missile crewman and launcher crewman.  In addition, the record suggests that the Veteran was stationed at the same location as the 7th Infantry Division.

VA has considered whether the Veteran was exposed to herbicides despite the fact that he was not in a unit listed in M21-1MR to fall within the presumption of exposure.  However, the preponderance of the evidence is against a finding of such exposure.  In an effort to ascertain whether the Veteran was assigned to support the divisions specified as presumptively exposed to Agent Orange, or whether the Veteran's unit served along or near the DMZ during the pertinent period, the RO sent requests to the NPRC and the JSRRC (formerly the USASCRUR) for a unit history and other information regarding his claimed Agent Orange exposure during service.  The responses indicated there was no record of his claimed exposure to herbicides, and that review of the unit history submitted by the 2nd Battalion, 71st Artillery document that Battery B was located at Camp Casey, Korea, which - although located 11 miles from the DMZ - was not included as a unit entitled to presumed herbicide exposure.  The response from JSRRC also indicated that herbicides were used along the southern boundary of the DMZ during 1967 - 1969, however, the JSRRC could not provide information beyond what was available in the Veteran's unit's history, and JSRRC basically indicated they could not confirm or deny that the Veteran's unit, at any point, served along or near the DMZ.  

The Board acknowledges the Veteran's reports that he was exposed to herbicides in Korea, and that he remembers chemicals being sprayed to kill the undergrowth while he was in Korea.  While the Veteran is competent to report what he observed, the Board does not find the Veteran to be competent as a layperson to establish what chemical agents were used in the areas he served.  It has simply not been shown that he has the specialized training to offer opinions on herbicide agents. 

The Board also acknowledges that the Veteran was stationed at Camp Casey, which was shown to be near (approximately 11 miles from) the DMZ in Korea.  However, this proximity does not establish exposure.  It should be noted that the regulatory presumption only applies to units which the Department of Defense has determined were in areas in or near the DMZ in an area in which is known that herbicides were used.  The fact that the Veteran's unit is not included in the list is evidence that the Department of Defense has not determined that herbicides were known to have been applied in areas the Veteran's unit operated.  Again, mere service in or near the DMZ does not in itself show exposure to herbicides.  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  To that end, the Board has considered whether there is otherwise a direct link between the Veteran's diabetes mellitus and service.  As noted above, STRs are not available, however, the Veteran has not alleged that his diabetes mellitus had an onset in service.  The record first notes a diagnosis of diabetes mellitus in 2004 - some 35 years after his separation from service and well outside of the period for presumptive service connection for diabetes mellitus as a chronic disease manifested to a compensable degree within the first post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Moreover, there is no competent evidence or opinion suggesting that there exists a medical nexus between diabetes mellitus and any incident of the Veteran's service.  None of the VA or private treatment records reflecting a diagnosis of diabetes mellitus includes any comment or opinion relating the diagnosis to diabetes mellitus to service.  Significantly, the Veteran has not presented or identified any such medical evidence or opinion, and the requirements for obtaining any such opinion are not met.  

Finally, the Board notes the Veteran's statements that he has diabetes mellitus that is related to in-service herbicide exposure.  While the Veteran, as a layperson, is competent to report his experiences and competent to provide evidence regarding any symptomatology, he is not competent to provide evidence regarding diagnosis, including the severity of a disease or disorder, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a) ; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  However, to the extent that the Veteran contends that a medical relationship exists between his diabetes mellitus, type II, and service, any such statements offered in support of his claim do not constitute competent medical evidence and cannot be accepted by the Board because the Veteran does not have adequate medical education or experience to provide a competent and credible opinion on a complex matter such as the etiology of his diabetes mellitus.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra. 

Therefore, while the Board acknowledges that the Veteran is currently diagnosed with diabetes mellitus, there is no indication of any diagnosis during service or within the one year period thereafter.  In addition, after considering the length of time between service and post-service diagnosis and determining that the Veteran does not meet the requirements for any relevant presumptions, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for diabetes mellitus.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for diabetes mellitus is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


